UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6393



JEFFREY S. BLANEY,

                                            Petitioner - Appellant,

          versus

EDWARD MURRAY, Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-94-381-AM)


Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffrey S. Blaney, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed pursuant to 28 U.S.C. § 2254 (1994),

as amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal; to the extent that a certificate of appealability is re-

quired, we deny such a certificate. We dismiss the appeal on the
reasoning of the district court. Blaney v. Murray, No. CA-94-381-AM

(E.D. Va. Feb. 2, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2